                       Case 3:21-cr-00002-IM               Document 1       Filed 01/10/21        Page 1 of 1

AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District
                                                 __________     of Oregon
                                                            District of __________

                  United States of America                         )
                             v.                                    )
                                                                   )      Case No.           3:21-mj-00007
                    CODY LEVI MELBY                                )
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)
                            CRIMINAL COMPLAINT
              %<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   January 8, 2021              in the county of             Multnomah        in the
                       District of            Oregon           , the defendant(s) violated:

            Code Section                                                     Offense Description
18 USC § 1361                                   Destruction of Government Property




         This criminal complaint is based on these facts:
The attached affidavit of Federal Protective Services (FPS) Senior Special Agent John D. Dean




         ✔ Continued on the attached sheet.
         u

                                                                                             /s/ Signed by Telephone
                                                                                              Complainant’s signature

                                                                                  FPS Senior Special Agent John D. Dean
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
                                                                               P3 E\
WHOHSKRQHDWDP

Date:             01/10/2021
                                                                                                 Judge’s signature

City and state:                         Portland, Oregon                        Hon. Youlee Yim You, U.S. Magistrate Judge
                                                                                               Printed name and title
